 Case: 2:20-cv-03459-EAS-CMV Doc #: 6 Filed: 11/19/20 Page: 1 of 1 PAGEID #: 31




                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

JOHN ALLEN,

              Plaintiff,
                                                  Case No.: 2:20-cv-3459
      v.                                          Judge Edmund A. Sargus, Jr.
                                                  Magistrate Judge Chelsey M. Vascura

EBAY, INC., et al.,

              Defendants.


                                          ORDER

       This matter is before the Court for consideration of a Report and Recommendation issued

by the Magistrate Judge on September 15, 2020. (ECF No. 5.) The time for filing objections has

passed, and no objections have been filed to the Report and Recommendation. Therefore, the

Court ADOPTS the Report and Recommendation. For the reasons set forth in the Report and

Recommendation, this case is hereby DISMISSED pursuant to 28 U.S.C. § 1915(e)(2). The Clerk

is DIRECTED to close this case.

       IT IS SO ORDERED.




11/19/2020                                 s/Edmund A. Sargus, Jr.
DATE                                       EDMUND A. SARGUS, JR.
                                           UNITED STATES DISTRICT JUDGE
